The judgment which the plaintiff would have opened was entered upon the sustaining of a plea to the jurisdiction on June 17, 1938. Since it resulted in a dismissal of the cause alleged against the defendant, The Armand Co., it is final as to that party. Norton vs. Shore Line Ry. Co.,84 Conn. 24, 31, and cases cited in the opinion. Such being the case, the Court lost control over it after the expiration of the term at which it was rendered. Conn. Mortgage  Title GuarantyCo. vs. DiFrancesco, 112 Conn. 673, 674; Potter vs. PrudentialIns. Co., 108 id. 271, 282. It then became and remains inviolate unless, in a proper proceeding it is set aside for reasons cognizable in equity. Among the latter grounds is that alleged here, viz., mistake of fact, if "unmixed with negligence upon the part of the aggrieved party or his attorney." Jarvisvs. Martin, 77 Conn. 19, 21.
It may be that in the situation disclosed at the hearing on the instant motion the parties may stipulate that the judgment be opened, thus to save the necessity of further proceedings and additional expense. In case such a situation should eventuate, while the procedure would be irregular, the Court would then feel justified in granting a motion to open. Simpson vs.Y.M.C.A. of Bridgeport, 118 Conn. 414, 417.
   The instant motion for the reasons noted, is denied.